Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13-15 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim is a weighting system for a basketball’s base, and it seems as applicant is attempting to positively claim part of the basketball system (e.g. a base and a pole) as part of the weighting system. 
	 However, according to applicant’s original disclosure, the weighting system is not part of a basketball system (e.g. base and pole) but merely design to be place thereupon as weighting means.  Thus, it is unclear how the weighting system is part of a basketball backboard stand device.
	Also, what is meant “first fastener strap having elasticity”? Is it properties of the strap? Is it material/s?

	With respect to claims 6 and 7, it is unclear to what straps that connects itself with Velcro the claims are referring to. It is clear that within the embodiment of Fig. 1, which the embodiment of Fig. 1 is the device of claim 1, there are no “straps connected itself with Velcro” as claimed.
	With respect to claim 15, such method is unclear and seems that some steps are impossible as recited.
	To what “affixing a pole fastener strap, having elasticity, to a first location on a third side of said container” the claim referred to.
	First, the same issues with regard to “strap elasticity” as discussed above with respect to claim 1.  Also, what is the attachment of the 3rd side of the container? Where is the third side?
	In addition, it seems impractical to place a zipper upon a top portion and filling the container after the container is attached to the base.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Permann US 2,669,272 (“Permann”) in view of Magrino et al US 10,350,474 (“Magrino”), Okumura US 5,941,437 (“Okumura”), and Hine US 3,937,374 (“Hine”) as Extrinsic Evidence only.
	As per claim 1, Permann discloses a weight weighting (sandbag system 5 )(Figs. 1-4; 1:44-3:56) system said system comprising: 
	a container (sandbag 5), said container made from a weather resistant material (the bag is made of heavy canvas)(1:44-50) having secure and consistent stability to enclose sand, rock or gel ballast materials (the bag include enclosure (13)(Fig. 1; 1:50-2;26 or zipper 29 (Fig. 4; 3:55-60) 
	a zipper, located on a top portion of said container, that provides waterproofing to an interior portion of said container and access to said interior portion of said container for placement of said ballast materials (zipper 29 used as enclosure to the bag as the bag is filled with ballast material (sand 27)(Fig. 4 and 3:55-60 in conjunction to Fig. 1) ; 
	a first fastener strap, having elasticity and constructed from a weather durable material, affixed to a first location on a first side of said container, wherein said first fastener strap is connected to a first strap attachment affixed to a second side of said container; 
	a second fastener strap affixed to a second location on said first side of said container, wherein said second fastener strap is connected to a second strap attachment affixed to said second side of said container (the sandbags includes two straps 15, i.e. a first and second straps that are connected to the bag 5, each strap includes a buckle 24 on one side to be complementary connected to eyelets 26, while wrapping around the sandbag in use)(Fig. 1 and 2:27-3:14 in conjunction to Fig. 3 and 15+ as the use of the straps; note 2:27-33 as the straps are mead of the same heavy canvas, as weather durable material; lastly the examiner asserts that the straps having some elasticity as A) they are formed of such material that has some degree of elasticity; and B) as seen in Fig. 3 they must include such properties as the sandbag in use and the straps are wrapped and tighten thereto).
	With respect to the system as a weight weighting system for a base of a basketball backboard stand, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	With respect to the intended use of the device to be place with respect to a base and pole of a basketball system, i.e. that fits on a top portion of said base of said basketball backboard stand; that wraps around said base of said basketball backboard stand; it is further notes that it has been held that claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Thus, patentability of apparatus type claims is based upon the structure limitations rather than the intended use of the device.
	With respect to the material “heavy canvas” as “weather resistant materials”, as Extrinsic Evidence attention to Hine’s 2: 64-38 “ Pannier bag 10 is primarily formed of a pliable fabric which is waterproof, or at least water-resistant, and of substantial strength. A relatively heavy, coated nylon or canvas are examples of such material.”  
	Thus, as taught by Hine heavy canvas is waterproof material.  
	Permann is not specific regarding his zipper is a non-erosive, waterproof.
	Permann is not specific regarding a pole fastener strap, having elasticity, that is attached to said container at a first location on a third side of said container, that wraps around a pole of said basketball backboard stand; a pole fastener attachment that is attached to said container at a second location on said third side of said container, that engages said pole fastener strap and secures said container to said pole.
	With respect to zipper is a non-erosive, waterproof, in a similar field of container type devices, Magrino discloses zipper is a non-erosive, waterproof (waterproof zipper 116)(Figs. 1 and 7; 3:28-46).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Permann’s zipper as a non-erosive, waterproof as taught by Magrino for the reason that a skilled artisan would have been motivated in applying a known technique to a known device improvement to yield predictable results applying a non-erosive, waterproof zipper that is suitable to sustain the elements as the device of Permann is design to be utilized in an outside environment.
	With respect to a pole fastener strap, having elasticity, that is attached to a container at a first location on a third side of a container; a pole fastener attachment that is attached to a container at a second location on a third side of a container, that engages said pole fastener strap, in a similar field of container devices, Okumura discloses to a pole fastener strap, having elasticity, that is attached to a container at a first location on a third side of a container (construed as belt 44 including straps 40a-40b with complementary buckles 42a-42b); a pole fastener attachment that is attached to a container at a second location on a third side of a container, that engages said pole fastener strap (construed as strap loop 34 including two loops 34a-34b (Fig. 8; 4:6-20) to wrap around a pole, and each includes a corresponding attachment means as Velcro 35a-35b; Figs. 1 and 2;3:62+).  With respect to the elasticity, as mentioned above the examiner is unclear what is applicant sought to claim by such language, and the examiner further asserts that it is obvious that the straps has some “elasticity” to be wrap around the stroller’s poles and alike; also note 2:24+ as the material use in forming the device).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Permann’s with a pole fastener strap, having elasticity, that is attached to said container at a first location on a third side of said container, that wraps around a pole of said basketball backboard stand; a pole fastener attachment that is attached to said container at a second location on said third side of said container, that engages said pole fastener strap and secures said container to said pole as taught by Okumura for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results utilizing a multiplicity of strap attachment configure to be attached thereto to provide additional securement of the container while in use.  Such extra securement of multiplicity of straps means would have been much desire as the modified device of Permann been utilized in harsh weather conditions. 
	With respect to the intended use of the device to be place with respect to a base and pole of a basketball system, i.e. that wraps around a pole of said basketball backboard stand; and secures said container to said pole, as discussed above patentability of apparatus type claims is based upon the structure limitations rather than the intended use of the device/system.
	As per claim 2, Permann discloses wherein said first fastener strap is connected to said first strap attachment with a first buckle (such as buckle 24)(Fig. 1; 2:27-3:14).
	As per claim 3, although Permann is not specific regarding wherein said first fastener strap is connected to said first strap attachment with Velcro, the use of Velcro within straps devices is well known as taught for example by Okumura (e.g. Velcro strip 28, or Velcro loop 34, Velcro strips 52a-52b; 3:49-52; 3:65-67; 4:6-10; 4:37-39 and 4:40-45).
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Permann’s first fastener strap is connected to said first strap attachment with Velcro for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (buckle) for another (Velcro) to obtain the predictable results of forming a strap means including well known fastener mechanism that configure to connect, attach the container thereto via the straps and mechanical fasteners.
 	As per claim 4, Permann discloses wherein said second fastener strap is connected to said second strap attachment with a second buckle (such as buckle 24)(Fig. 1; 2:27-3:14).
	As per claim 5, although Permann is not specific regarding wherein said second fastener strap is connected to a second strap attachment with Velcro, the use of Velcro within straps devices is well known as taught for example by Okumura (e.g. Velcro strip 28, or Velcro loop 34, Velcro strips 52a-52b; 3:49-52; 3:65-67; 4:6-10; 4:37-39 and 4:40-45).
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Permann’s second fastener strap is connected to a second strap attachment with Velcro for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (buckle) for another (Velcro) to obtain the predictable results of forming a strap means including well known fastener mechanism that configure to connect, attach the container thereto via the straps and mechanical fasteners.
	As per claim 6, although Permann is not specific regarding wherein said first fastener strap is connected to itself with Velcro.  
	Okumura discloses wherein fastener strap is connected to itself with Velcro (such as straps 34a-34b with Velcro patches 35a-35b)(Fig. 1 in conjunction to Fig. 8 and 4:6-12).
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Permann’s wherein said first fastener strap is connected to itself with Velcro for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (buckle) for another (Velcro) to obtain the predictable results of forming a strap means including well known fastener mechanism that configure to connect, attach the container thereto via the straps and mechanical fasteners.
	As per claim 7, although Permann is not specific regarding wherein said second fastener strap is connected to itself with Velcro.  
	Okumura discloses wherein fastener strap is connected to itself with Velcro (such as straps 34a-34b with Velcro patches 35a-35b)(Fig. 1 in conjunction to Fig. 8 and 4:6-12).
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Permann’s wherein said second fastener strap is connected to itself with Velcro with Velcro for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (buckle) for another (Velcro) to obtain the predictable results of forming a strap means including well known fastener mechanism that configure to connect, attach the container thereto via the straps and mechanical fasteners.
	As per claim 13, with respect to further comprising an opening cover that covers said non-erosive waterproof zipper, the use of cover is well known as taught by Magrino (such as closable flap 36)(Figs. 12 and 13; 4:35-39).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Permann with an opening cover means as taught and suggested by Magrino for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a container contains ballast materials that its openings is securely, firmly, definitely, conceal via cover that insure that the ballast material remain intact and not damaged from the elements as the device design to be place in an outdoors environment.  
	Within the modified Permann the closer that includes the non-erosive waterproof zipper would have been covered within the closable flap.  
	As per claim 14, with respect to wherein said opening cover is affixed to said container with a Velcro affixment, note Magrino’s 35-39 as the use of Velcro for the closable flap (i.e. opening cover).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 13-15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      12/1/2021                                                                                                                                                                                                
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711